DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … detecting a resource creation request from a client; responsive to the resource creation request being an initial resource creation request for the object, verifying the integrity of the object based on properties in the resource creation request to create a release secret in the cluster for a positive integrity verification result for the object, the release secret representing a specific deployment configuration of the object on the cluster; responsive to the resource creation request being other than the initial resource request, checking if the resource creation request corresponds to the specific deployment configuration of the object by checking against the release secret in the cluster; and responsive to the resource creation request corresponding to a deployment of the object and the release secret being present in the cluster, creating a resource requested by the resource creation request in the cluster…in combination and relationship with the rest of claim as being claimed in claims 1, 19, 20.
Therefore, claims 2-18 are allowable as being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to preventing unauthorized helm-based application package deployment and resource changes in K8s clusters.

Khalid (Pub. No. US 2010/0031308); “Safe and Secure Program Execution Framework”;
-Teaches the authentication framework can be used for licensing management…administrator can set some policy applicable to local system …see par. 35-36.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499